DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 and 16-20 are objected to because of informalities, which appear to be minor draft errors causing grammatical and/or antecedent basis issues. 
As noted in the following format (location of objection: suggestion for correction), the following objections may be overcome by making the corresponding corrections: (claim 1, line 7, “at first x-ray”: replacing “at” with --a--), (claim 3, line 2, “x-rays sources”: replacing “x-rays” with --x-ray--), (claim 4, line 2, “x-rays sources”: replacing “x-rays” with --x-ray--), (claim 10, line 2, “the at first”: deleting “at”), (claim 11, line 4, “the collimator”: replacing “the” with --a--), (claim 16, line 3, “a target”: replacing the word “a” with --the--), (claim 17, “the first current density”: deleting “density”), (claim 19, line 5, “the electron beams is different”: inserting --of the first means for emitting electrons beams -- before “is different”), (claim 19, last line, “response to the electron beams”: inserting -- of the second means for emitting electrons beams-- after “response to the electron beams”), and (claim 20, last line, “one of means”: inserting --the -- before “means”).
Any dependent claim of the claim(s) with the noted objections above is also objected to by virtue of its claim dependency. For purposes of examination, the claims have been treated as such with the correction(s). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the claim recites “wherein: a first plurality of the x-ray sources include at least one field emitter”. However, it is not clear if it is the combination of all x-ray sources that has the at least one emitter (e.g., only one emitter for multiple targets) or if each x-ray source has at least one different emitter.  Therefore, the claim is rejected for being indefinite. 

Regarding claim 5, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “a first electron source including at least one emitter” (which may be only one emitter in the first electron source) in lines 2-3, and the claim also recites “one of the emitters of the first electron source” (wherein the first electron source cannot be only one emitter) in lines 8-9 which is the narrower statement of the range/limitation. Claim 5 is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 6 is rejected for the above reason by virtue of its claim dependency. 

Claim 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the “second edge … closer to the electron source”, does not reasonably provide enablement for the “second edge at … the electron source”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The claim recites two alternatives: the “second edge at … the electron source” and the “second edge … closer to the electron source”. Although the application enables one to have the “second edge … closer to the electron source” (by shifting edge 220b-2 past the central axis of the X-ray beam to the left in figure 10), the application does not enable one to have the “second edge at … the electron source”. For example, figure 10 does not show how one can arrange the edge 220b-2 at the electron source 205, wherein such an arrangement would have the edge 220b-2 and electron source 205 occupying the same physical space. Due to the lack of description for this alternative, the claim is rejected for scope of enablement issues.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7, 9-11, 14-15, and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jafari et al. (US 2020/0312601; hereinafter Jafari).

Regarding claims 1, 15, and 19, Jafari discloses a system with a corresponding method, comprising: a plurality of x-ray sources (fig. 3: via 30 and 50), each x-ray source including: an electron source (40) configured to generate an electron beam (E); and a target (30) configured to receive the electron beam (E) and convert the electron beam into an x-ray beam (X); wherein: a first x-ray source of the x-ray sources is different from a second x-ray source of the x-ray sources (par. 120); and the targets of the x-ray sources are part of a linear target (30).

Regarding claim 2, Jafari discloses wherein: an aspect ratio of the linear target is greater than or equal to at least one of 2:1, 10:1, and 20:1 (fig. 3:30).

Regarding claim 3, Jafari discloses wherein: the x-ray sources are disposed such that the corresponding x-ray beams substantially converge on a single point (fig. 27).

Regarding claim 7, Jafari discloses wherein: at least some of the x-ray sources are substantially the same, or at least three of the x-ray sources are substantially the same (fig. 21:41 and 42).

Regarding claim 9, Jafari discloses wherein the first x-ray source comprises: a plurality of emitters (of 40); and a plurality of focus electrodes (par. 18) configured to controllably focus electron beams from the emitters on a single focal spot (along 30 when viewed from an individual perspective) and controllably focus the electron beams from the emitters on multiple focal spots (along 30 when viewed form a collective perspective).

Regarding claim 10, Jafari discloses a first vacuum enclosure (fig. 24: vacuum tube 20 for tube 1) including the at first x-ray source; a second vacuum enclosure (fig. 24: vacuum tube 20 for another tube 1) separate from the first vacuum enclosure including the second x-ray source (par. 119: each tube 1 comprises a vacuum tube 20).

Regarding claim 11, Jafari discloses wherein for at least one of the x-ray sources: a surface of the target (30) is disposed at an angle relative to the associated electron beam (E) that is different from perpendicular (fig. 2); and a first necessary edge (adjacent to the right side of x-ray beam X in fig. 2) of the collimator (par. 22) closest to the electron source (40) is closer to the electron source (40) than a central axis (middle of X) of the x-ray beam before entering the collimator.

Regarding claim 14, Jafari discloses a cooling system (with 32) configured to cool the target (30) of the first x-ray source (with coolant coming directly from the feed pipe 32) differently from the target of the second x-ray source (with coolant coming indirectly from the feed pipe 32 after the coolant has passed the first x-ray source).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jafari as applied to claim 1 above, and further in view of Wang et al. (US 2017/0148607; hereinafter Wang). 

Regarding claim 4, Jafari discloses claim 1. Jafari further discloses wherein: a first plurality of the x-ray sources include at least one field emitter (abstract). 
However, Jafari fails to disclose another x-ray source of the x-ray sources includes a filament, a low work function emitter, a dispenser cathode, or a photo emitter.
Wang teaches another x-ray source of the x-ray sources includes a filament (fig. 3a; par. 38), a low work function emitter, a dispenser cathode, or a photo emitter.
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Jafari with the teaching of Wang, since one would have been motivated to make such a modification for reducing degradation or damage (Wang: par. 36).
	
Regarding claim 5, Wang teaches wherein: the first x-ray source of the x-ray sources includes a first electron source including at least one emitter (34); the second x-ray source of the x-ray sources includes a second electron source including at least one emitter (32); and wherein: the first electron source and the second electron source are configured such that a first maximum current (34 connected to 30-100 kV) of a first electron beam from one of the emitters of the first electron source on a first focal spot on the corresponding target (20) is different from a second maximum current (32 connected to 220V) of a second electron beam from the second electron source on a second focal spot on the corresponding target (20).

Regarding claim 6, Wang teaches wherein: the first maximum current is greater than the second maximum current by a factor of at least one of 2, 10, and 100 (30-100 kV to 220V).

Regarding claim 8, Jafari discloses wherein: the first x-ray source comprises a first emitter and a second emitter (of 40); and the first emitter is configured to generate a maximum current relative to a maximum current of the second emitter (of 40). Wang teaches wherein: the first maximum current is greater than the second maximum current (via 30-100 kV to 220V).

Regarding claim 16, Jafari discloses wherein: emitting the first x-ray beam comprises emitting a first electron beam from a first electron source including multiple emitters (of 40) towards a target; and emitting the second x-ray beam comprises emitting a second electron beam from a second electron source including at least one emitter (of 40) towards the target; wherein a first maximum current of the first electron beam (of 40) Non a first focal spot on the target is relative to a second maximum current of a second electron beam (of 40) on a second focal spot on the target (30).  Wang teaches wherein: the first electron source and the second electron source are configured such that a first maximum current (34 connected to 30-100 kV) of a first electron beam on a first focal spot on the corresponding target (20) is different from a second maximum current (32 connected to 220V) of a second electron beam from the second electron source on a second focal spot on the corresponding target (20).

Regarding claim 17, Jafari discloses wherein: the at least one emitter of the second electron source comprises a first emitter and a second emitter (of 40).  Wang also teaches wherein: the at least one emitter of the electron source comprises a first emitter and a second emitter (32 and 34) and further comprising: emitting the second electron beam from the first emitter (34) of the electron source with a first current during a first operation (with 32); and emitting the second electron beam from the second emitter of the electron source with a second current (with 34) greater than the first current during a second operation.
It also would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with first and second currents for all electron sources, since such a modification involves mere duplication of the essential working parts of a device, which involves only routine skill in the art. One would have been motivated to make such a modification for reducing degradation or damage (Wang: par. 36).

Regarding claim 20, Wang teaches wherein: a first maximum current on the means for generating x-rays of a first electron beam from one of the means for emitting electron beams (fig. 4: 34 connected to 30-100 kV) is different from a second maximum current of a second electron beam from another one of means for emitting electron beams (32 connected to 220V).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jafari as applied to claim 11 above, and further in view of Dobbs et al. (US 6094469; hereinafter Dobbs). 
Jafari discloses claim 11. Jafari further discloses wherein: a second edge of the collimator opposite to the first edge (par. 22 and fig. 2: for shaping X) is relative to the electron source (40) than the central axis of the x-ray beam (X) before entering the collimator.
However, Jafari fails to disclose a second edge closer to the electron source than the central axis of the x-ray beam before entering the collimator.
Dobbs (fig. 2) teaches a second edge (for forming 21) closer to the electron source (12) than the central axis of the x-ray beam before entering the collimator (20).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Jafari with the teaching of Dobbs, since one would have been motivated to make such a modification for position stability (Dobbs: abstract). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jafari as applied to claim 1 above, and further in view of Yun et al. (US 2016/0268094; hereinafter Yun). 
Jafari discloses claim 1. 
However, Jafari fails to disclose wherein: the target of the first x-ray source has a slope different from the target of the second x-ray source; and/or the target of the first x-ray source has a material different from a material of the target of the second x-ray source.
Yun teaches wherein: the target of the first x-ray source has a slope different from the target of the second x-ray source; and/or the target of the first x-ray source has a material different from a material of the target of the second x-ray source (par. 189).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Jafari with the teaching of Yun, since one would have been motivated to make such a modification for a more diverse spectrum (Yun: par. 189). 
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jafari and Wang as applied to claim 16 above, and further in view of Ito (US 2020/0185184). 
Jafari as modified above suggests claim 16. Jafari further discloses wherein: the at least one emitter of the second electron source comprises a plurality of emitters (of 40); and further comprising focusing electron beams from the emitters (par. 18) of the second electron source on a second focal spot.
However, Jafari fails to disclose focusing on the same spot.
Ito (fig. 2) teaches focusing (abstract) on the same spot (F).  
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the inventio110n, to modify Jafari with the teaching of Ito, since one would have been motivated to make such a modification for distortion correction (Ito: par. 4). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884